United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41244
                         Summary Calendar


MARKUS A. CATO,

                                    Plaintiff-Appellant,

versus

A. WATSON; CAPTAIN UNIDENTIFIED DELAROSA; J. GIBSON; N. WEBB;
KELLI WARD; WARDEN UNIDENTIFIED HERRERA; CARY COOK,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:05-CV-18
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Markus A. Cato, Texas prisoner # 619610, appeals the

district court’s dismissal of claims raised in his action under

42 U.S.C. § 1983.   Cato’s complaint concerned his disciplinary

conviction for establishing a relationship with a correctional

officer and his subsequent transfer to the Robertson Unit.

     Cato fails to brief the issue of the district court’s

without-prejudice dismissal of his claim regarding the conditions

at the Robertson Unit, and that claim is therefore waived.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41244
                                -2-

See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     To the

extent that Cato claimed that his transfer to the Robertson Unit

violated his First Amendment rights, or that the defendants

conspired to effect a transfer to the Robertson Unit, he has

waived his claims by failing to brief them adequately on appeal.

See id.

     Cato marshals several arguments in support of his contention

that the disciplinary conviction and transfer violated his

constitutionally protected right of due process.    In order to

establish a § 1983 claim, Cato must show that “his federal

statutory or constitutional rights have been violated.”     Geter v.

Fortenberry, 849 F.2d 1550, 1556 (5th Cir. 1988).

     Cato admitted in the district court that he is not eligible

for release on mandatory supervision; he therefore has no

constitutionally protected interest in good time credits.       See

Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002).

Similarly, the reduction in his good time earning status does not

implicate a protectable liberty interest.   See Luken v. Scott,

71 F.3d 192, 193 (5th Cir. 1995).

     Texas law does not create a liberty interest in parole, and

Texas prisoners have no constitutional expectancy of release on

parole.   Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997);

Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995).    A prison

inmate has no liberty interest in a particular custody

classification.   Wilson v. Budney, 976 F.2d 957, 958 (5th Cir.
                            No. 05-41244
                                 -3-

1992).    Loss of recreation and commissary privileges do not

implicate any due process concerns.    Malchi v. Thaler, 211 F.3d

953, 958 (5th Cir. 2000); Madison, 104 F.3d at 767-68.     Because

Cato’s disciplinary hearing did not threaten a protected liberty

or property interest, the protections of the Due Process Clause

did not attach to the proceeding.     See Johnson v. Rodriguez, 110

F.3d 299, 308 (5th Cir. 1997).    The fact of Cato’s transfer to

the Robertson Unit does not implicate a constitutionally

protected interest.    See Olim v. Wakinekona, 461 U.S. 238, 244-46

(1983).    In view of the above, Cato has failed to show error in

the district court’s dismissal of his due process claims

regarding his disciplinary conviction and his transfer to the

Robertson Unit.

     Cato argues that the district court erred in dismissing his

equal protection claim.    Cato does not identify any suspect class

of which he is a member, nor does he challenge the district

court’s determination that he must show that he was discriminated

against based on a suspect classification in order to establish

an equal protection violation.    See Williams v. Bramer, 180 F.3d

699, 705 (5th Cir. 1999).    Cato’s contention that his First

Amendment right to the free flow of mail was violated by the

interception of the letter is without merit.    See Busby v.

Dretke, 359 F.3d 708, 720-21 (5th Cir. 2004).

     Cato argues that the district court erred in dismissing his

retaliation claims.    He contends that the defendants pursued the
                            No. 05-41244
                                 -4-

disciplinary charge and transferred him to the Robertson Unit in

retaliation for his receipt of a letter from the correctional

officer, who had resigned her position.    Because Cato failed to

set forth a chronology of events from which retaliation may

plausibly be inferred, and because his allegations did not

establish that, but for the defendants’ alleged retaliatory

motive, the adverse acts would not have occurred, the district

court did not err in dismissing the retaliation claims.     See

Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999); Woods

v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

     Cato renews his claim that the defendants conspired to

violate his constitutional rights in connection with his

disciplinary proceedings.   Because Cato has not shown that the

disciplinary proceeding entailed a violation of his

constitutional rights, he has not shown that the district court

erred in dismissing his conspiracy claim.     See Villanueva v.

McInnis, 723 F.2d 414, 418 (5th Cir. 1984).

     Cato’s remaining argument is that the district court erred

in dismissing his case without giving him the opportunity to

amend his complaint.   Our review, however, convinces us that Cato

has pleaded his best case, and accordingly we have determined

that the district court did not err in dismissing the action.

See Jones, 188 F.3d at 327.

     AFFIRMED.